Title: To George Washington from Ezekiel Cheever, 2 December 1780
From: Cheever, Ezekiel
To: Washington, George


                        

                            
                            May it please your Excellency
                            Springfield Decemr 2nd 1780
                        
                        I beg leave to lay before you Some facts relative to the Malepractice and late Villanous Conduct of John
                            Collins D.C.M.S. which presume will unfold the difficulties attending this department—Soon after I returned from Philada
                            Mr Samuel Webb Condtr, told me He Suspected Collins had Rob’d the Store of three Barrells Saltpetre
                            Augt the 26th: that missing the Petre he inquired of Collins what was become of them bbls, Collins answered He had sent
                            them to Mr Doolittle of N. Haven, who had recd 8 Casket Saltpetre Augt 19th by order of Govr Trumbull—Mr Webb not finding
                            an Entry of them in the delivery Book was Silent about the matter ’till my return, when I endeavoured to Search out the
                            affair, October 31st I caused Collins to be Arrested and Confined to his Quarters. The next Morning thro’ the
                            Sollicitations of Some of his friends, whom I esteem’d and regarded, I was prevailed with to promise, I would not have him
                            Confined in Goal provided he would disclose the whole Business & Cause the Petre to be returned. He then Confessed
                            the Fact and Said late Lt Eli Parsons was employed as negosiator.
                        The day following I took Collins to go with me to Parsons dwelling in the Town of Palmer, accompanied with
                            Captains Bryant & Hawes. on our way meet with Parsons and Abram Watters of Sutton, we
                            immediately repaired to my quarters, when Parsons acknowledged He Sold Four barrels Saltpetre wt 1390  at £9.  which petre he recd from Collins as his property and recd the
                            pay in Cash, rum, Sugar and Abram Watters note for the balance £7878.8/ payable on or before the 28th of December next,
                            Bearing date Worcester 26th Octor 1780—I recd an order on Mr James How of Roxbury for the delivery of the petre to me on
                            order signed by Watters & Parsons which I sent to Mr Comy Barber at Boston who recd the Same and took it in his
                            Custody. I order’d Collins under the Care of Cap. Lt Bryant to his quarters: did not immagine he would attempt now to
                            desert. However next forenoon Capt. Bryant informed he heard Collins had run off, but was not Certain of the truth, would
                            go to his quarters & know, then returned & Confirmed the fact. I immediately Endeavour’d to Send in
                            pursuit of Him as We learned He intended for Newbury, but Qm Tuckerman could not furnish a Horse for
                            the purpose, neither could one be hired in Town, altho’ Capt. Bolter, endeavor’d to his utmost to obtain One.
                        I therefore Sent Advertizements to be published in the public news paper’s—Hartford, Worcester &
                            Boston which has answer’d my design. The 24 Instant I recd a letter from Lt Phelon of Colo. Henry Jacksons Regiment,
                            adviseing upon Seeing an advertizement in a Boston paper relative to John Collins, for malepractices, He had apprehended
                            him and lodged him in goal at Boston this day, but not with out manifest danger of his life &, detesting an
                            importuning Bribe for his liberation. I find by papers found on Collins and Sent to me, which evince his insidious
                            & malevolent design to injure & ruin my reputation. I take the liberty to enclose you Sir Copy of his
                            anonymous Letter with Complaints & Charges against me which are futile, I can Satisfy any inquiry made Concerning
                            them. Collins observes it is with the gratest reluctance he is obliged by his oath for the faithful discharge of his duty
                            to his Country to make those changes, when he must have been Consious of his ingratitude to me, and his abominable
                            iniquity. The Letter I was honored with from your Excellency dated Valley forge the 2d April 1778 approveing my Conduct,
                            Collins Feloniously took out of my Desk wch was found with his papers at  Boston. The Direction to me is Seperated  & his name Mr Collins affixed at bottom as tho’ designed for him I Suppose to Serve Some Villanious purpose, in Shorte Sir He appears
                            to be a finished Villain.
                        I confess I have been grately deceived & im by Collins and Major Eayres false
                            pretentions & declarations
                             Honor & friendship and did not ’till lately believe th 
                            malicious designs. I have wrote the hon. board War & beged their direction respecting the affair, and Request your
                            Excellencys orders for my proceedings with Collins. 
                        I pray your Excellency will be pleased to Excuse my troubling you with this long detail, alwayes anxious for
                            your, Honor & Prosperity in the noble Cause you are Engaged in. I have the honor to be your Excellencys Dutyful
                            and most humble servant
                        
                            Ezekl Cheever D.C.G.M.S.

                        
                     Enclosure
                                                
                            
                                Sir,
                                Springfield Septr 29th 1780
                            
                            last evening Mr Cheever arrived heare from Philada After a Tedious Journey of Six weeks & four
                                days. and brings an Account of the dismission of Colol Mason, Majr Eayrs & Capt. Chapman, and says the Honble
                                Board War have been pleased to reinstate himself. if so it is full time this department was broke up for I will Assert
                                that the public sinks money every day while he hold the Command of the works here.
                            The frequent selling & Bartering of public stores Chiefly by him and his orders, must be very
                                detrimental to the public and is a great means of raising the resentment of the people at Large, that is acquainted
                                with the Same.
                            I was in great hopes after I saw a Copy the Resolve of Congress, of the 26th of July respecting Colo.
                                Mason & Mr Cheever those iniquities would be Immediately removed for the good of individuals as well as the
                                public in General—it is with the Greatest reluctance I am oblidged by my Oath for the faithfull discharge of my duty to
                                my Country to enclose a few Charges which will Convince your Honr that his Genl Conduct cannot by no means entitle him
                                to a Continuation in the public Service, if it Could be avoided should wish that the old Gentleman was removed or
                                dismissed without being Brot to a trial as it must rub hard with him. The Instance of L. Lockwood Condr Military is
                                easyly Come at without any trouble by Compairing Mr Cheevers abstracks for the year 1777 & 78 with his Account
                                and Vouchers which has been under Examanation Last Augt at Philadelphia—the sweet oil Accounts Compaired with the
                                monthly orders for the Month of Septr 1779 will prove to be as I assert. 
                            I am perswaded that those affairs Ware done with a design of fraud as he know I was Acquainted with those
                                particular Instances. and would not let me see his General Cash Accounts being fearfull I shd Inform, but by Some
                                means obtained a sight of them.
                            on his arrival here from Philada Last evening, his extensive orders from the Hon. Board War Contents
                                Communicated with the Nature of them—in Consequence of Which two Companies of Artificers left Work.
                            I Expect that other Companies will follow their Example—I have it from Good Authority that Genl Knox
                                should say at hardford when with his Excelly G. Washington there he would recommend it to Congress & the Board
                                of War to reinstate both Mason and Cheever am perswaded if his Honr was as well acquainted with their General Conduct
                                here as I am he would not put pen to paper in their Behalf— Shd wish for the Satisfaction of the Board the Old
                                Gentleman may have orders to send me with his Cash Accounts to Philada. With all due Respects I am Your Honrs Most
                                obedt Servt
                            
                                John Collins
                            
                            
                                Copy
                            

                            
                                Charges as follows Viz.
                                Selling Continental powder in the year 1777. when the Militia were Called upon to stop the progress
                                    of the enemy at or Near Bennington and Rendering no Account for the sales of it for drawing pay & rations
                                    for Lambert Lockwood Condr Military Stores of Mr Ebenezer Hancock Esqr. Pay Master for some Months Converting said
                                    pay and Rations to his own use and paying said Lockwood in full out of other Supplys Charging the Same, in his
                                    General Cash Account to the public so that the public pays the money twice over, firstly Mr Cheever, Secondly Mr
                                    Lockwood for Selling 18,000 dollars Worth of Saltpetre at private Sale Without Authority for Indulging Capt. Wm
                                    Barton of the Armory to Barter Continental Iron for a load of hay for his horse, for purchasing Sweet oil in
                                    Connection Charging the Same in his General Account to the public & Conventioning it to his use—&
                                    for encouraging the Bartering of public Stores in a low way—that is ordering Axes Hinges sythes Knives &
                                    forks made at the Armory Out of public Iron & Steal to pay for Joice Board &c. &c. for a
                                    New Armory Ship When there stands on the hill dormant a Compleate Blacksmith shop errected or the Hill Dementions
                                    70 by 25.
                            
                        
                        
                    